      Case 4:21-cv-00243-DPM Document 11 Filed 08/31/21 Page 1 of 1



          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   CENTRAL DIVISION

KEITH MCDONALD                                              PLAINTIFF

v.                      No. 4:21-cv-243-DPM

UNUM LIFE INSURANCE COMPANY
OF AMERICA and ENTERGY SERVICES,
INC.                                                    DEFENDANTS

                             JUDGMENT
     McDonald's complaint is dismissed with prejudice.




                                 D.P. Marshall Jr.
                                 United States District Judge
